Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent John Vander Weit, Jr. is suspended from the practice of law for 12 months and until he successfully completes the legal ethics course of the Illinois Professional Responsibility Institute and makes restitution to Robert Sweeney in the amount of $5,400, and to Lynda Dolan and Sheila Cole in the total amount of $1,000. Suspension effective December 13, 2005. Respondent John Vander Weit, Jr. shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.